Indictment for incest of defendant in marrying his daughter and living with her in the marriage relation. The defendant was convicted, and appeals.
The evidence in this case fully warranted the court in submitting the case to the jury. The only assignment of error relates to the evidence of the State's witness, Richard Ivey, for the purpose of contradicting or impeaching by his own declarations the defendant's witness, William Powell.
We do not deem it necessary to pass on the exception, because, in view of all the evidence, it is not of sufficient importance to warrant a new trial.
No error. *Page 804